Response to RCE
This action is responsive to the claim set filed on 05/23/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the case.  Independent claims are 1, 10, 16.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 

Priority
Application 16860817, filed 04/28/2020 Claims Priority from Provisional Application 62860657, filed 06/12/2019.

Claim Objection
Claim 4 is objected to because it recites “receiving, from a second client,”, the underlined portion recites a second client, but parent claim 1 already has recited “a second client”. Thus it is believed to be a typographical error and should be corrected to “the second client”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. US 20070271522 A1, (hereinafter Son) in view of Jain et al. US 20170262164 A1, (hereinafter Jain).

As to independent claim 1, Son teaches:
A method for configuring a layout of a user interface for a plurality of clients, comprising: 
receiving, from a first client, a first message comprising a modification to a user interface element at a location in a section of the user interface, and a property of the user interface element (See Fig. 4 step S410 and S440 with [0070] – “First, when a user drives a multimedia device 100, and requests user-interface-entity configuration (e.g. the creation, update, and destruction thereof) via a user-interface-configuration unit 130 (S410),”, thus user of a first client device requests via electronic signal (i.e., first message) an update of a user interface entity/element See also Fig. 6A step S620 with [0084] user requests modification of a scheme. See also [0068] and [0061] which clarifies Fig. 3A by saying that there is a hierarchical relationship, where from biggest to littlest being: Preferences->Scheme->UI entities.
In regards to claimed “at a location of a section of the user interface”, see Fig. 3A where one of the properties of each UI entity includes the property called Position, which is understood to be position within a screen.
In regards to claimed “property of the user interface element”, see Fig. 3A with [0059-0060], each UI entity in the figure is associated with a set of properties such as ID, Position, Visible, Link, etc); 
modifying, based on the first message, an item within a self-describing data system that defines an overall layout of the user interface, wherein the item represents the user interface element (In regards to claimed “first message”, it is interpreted to be a user request that configures a UI entity as explained above. Alternatively, the claimed “first message” can also be interpreted as a user request to change a scheme (i.e., a layout), which configures a UI entity’s location on the screen; see Fig. 3A with [0057] and [0068] a scheme is layout for a group of UI entities). See citations below.
See Fig. 6A step S620 with [0084] user requests a modification to a scheme, which changes positions of the UI entities thus modifies an overall layout.
A scheme is interpreted to be an item that defines an overall layout of the user interface, and the scheme represents a UI entity because controls it.
Self-describing data system is illustrated in Fig. 3A a hierarchical tree containing massive amounts of descriptive data i.e. metadata for a user interface); 
receiving, from the first client, a request to view the user interface (See Fig. 6A step S620 with [0084]. Specifically see Fig. 6A which recites step S650 Display the Rearranged UI entities, thus the modification request in step S620 is also simultaneously a display request for viewing the user interface.); 
determining metadata that defines a tailored layout of the user interface including the user interface element for the first client using the self-describing data system based on at least the property of the user interface element (See Fig. 6A with [0085] metadata comprising device information is used to tailor a scheme (i.e., layout) of the user interface. See also Fig. 3A which shows a hierarchical tree of metadata describing scheme information, UI entity information, preference information, and said device information. See also [0068] which describes the relationship between Entity, Scheme, Preference, and Device;); and 
providing a second message comprising the metadata to the first client to render the tailored layout of the user interface including the user interface element for the first client on a display (See Fig. 6A step S650 with [0088], a second message is interpreted to be an electronic signal that facilitates display of the requested scheme, where the user interface and its UI entities thereon is arranged according to the requested scheme.).
Son does not teach: receiving, from a second client, a request to view the user interface, wherein the request comprises a second property; 
determining second metadata that defines a second tailored layout of the user interface, wherein the second tailored layout: 
excludes the user interface element for the second client using the self-describing data system based on at least the property of the user interface element, and
includes a second user interface element for the second client that is excluded from the first tailored layout for the first client, and
providing a third message comprising the second metadata to the second client to render the second tailored layout of the user interface. 
Jain teaches: receiving, from a second client, a request to view the user interface, wherein the request comprises a second property (See Fig. 1A with [0053] which mentions the second client device 102a is requesting to view a reconfigured user interface from a server 110, wherein the request comprises the properties user input data 104 and user behavior data 106); 
determining second metadata that defines a second tailored layout of the user interface (See Fig. 1A with [0053] the server 110 uses information in tables 114 [i.e., second metadata] to determine a defined second tailored layout for the user interface), wherein the second tailored layout: 
excludes the user interface element for the second client using the self-describing data system based on at least the property of the user interface element (See [0020] the adjustments to the user interface may include removing visual outputs), and
includes a second user interface element for the second client that is excluded from the first tailored layout for the first client (See [0020] the adjustments to the user interface may include adding new visual outputs. In regards to the claimed first client having a first user interface element and a second client having a second user interface element, see [0047] which mentions the example of two users downloading the same mobile application interface, and each of these interfaces will be customized differently based on user personal preferences. Thus Jain does teach multiple client devices where the same initial interface is being modified depending on the device the interface resides on), and
providing a third message comprising the second metadata to the second client to render the second tailored layout of the user interface (See Fig. 1A with [0053] - “server communicates with device to carry out the reconfiguration” and [0062] server periodically exchange data with the device). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Son to include multiple client devices of multiple users where each interface within each client device is personalized based on user data and preferences as taught by Jain. Motivation to do so would be for “the application can greatly enhance its usefulness to the user” (See [0004]).

As to dependent claim 3, Son as modified teaches all the limitations of claim 1 as cited above.
Son as modified does not teach: determining second metadata that defines a second tailored layout of the user interface, wherein the second tailored layout: 
includes a third user interface element that is common in both the second tailored layout for the second client and the tailored layout for the first client.
Jain further teaches: determining second metadata that defines a second tailored layout of the user interface (See Fig. 1A with [0053] and as explained above), wherein the second tailored layout: 
includes a third user interface element that is common in both the second tailored layout for the second client and the tailored layout for the first client (See Figs. 3A-3C with [0133-0143], the figures illustrate the same application interface but is tailored in 3 different ways for 3 different users. First see Fig. 3A with [0134] which mentions the interface is customized to help a user that has visual impairment. Then see Fig. 3B with [0137] which mentions the interface is customized for a younger age demographic. Then see Fig. 3C with [0140] which mentions the interface is customized for a user that manages different types of activity data monitoring. In regards to the claim limitations, each of the interfaces have some common UI elements such as the “Message” button on the top of the interfaces in Fig. 3A and Fig. 3B. Fig. 3A and Fig. 3B also share similar arrow icons, and top left corner element is visually similar.); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Son to include multiple client devices of multiple users where each interface within each client device is personalized based on user data and preferences as taught by Jain. Motivation to do so would be for “the application can greatly enhance its usefulness to the user” (See [0004]).

As to dependent claim 4, Son as modified teaches all the limitations of claim 1 as cited above.
Son further teaches: receiving, from a second client, a third message comprising a second modification to a second user interface element at a second location in the section of the user interface, and a second property of the user interface element (See Fig. 5 with [0077-0082], device B is interpreted to be the claimed first client device while device A is interpreted to be the claimed second client device. Device A is configured to perform a second modification to a second user interface element as explained with respect to claim 1 in Fig. 4.); 
modifying, based on the third message, a second item within the self-describing data system, wherein the second item represents the second user interface element (See Fig. 5 with [0077-0082], as explained above with respect to claim 1, a second UI entity is modified in Fig. 4); 
receiving, from the first client, a request to view the user interface (See Fig. 5 with [0077-0082], Device B requests user interface information for storing and subsequent display); 
determining second metadata that defines a tailored layout of the user interface for the first client using the self-describing data system based on at least the property of the user interface element and the second property of the second user interface element (See Fig. 5 with [0077-0082], S570 “Synchronize User Interface Information”, the user interface hierarchical tree is synchronized/determined; in other words a modification of a UI element in a first device is synchronized to the interface of a second device also containing that UI element, and the modification of another UI element of the interface on the second device is also synchronized to the interface of the first device. It is based on the first and second properties of the first and second UI entities in the sense that two UI entities are able to be configured sequentially); and 
providing a fourth message comprising the second metadata to the first client to render the tailored layout of the user interface including the user interface element and the second user interface element on the display (See Fig. 5 with [0081], the tree is updated via synchronization for subsequent display). 

As to dependent claim 5, Son as modified teaches all the limitations of claim 1 as cited above.
Son further teaches: the property specifies including the user interface element at the location in the section globally (See Fig. 3A where one of the properties of each UI entity includes the property called Position, which is understood to be position within a screen), 
the property specifies including the user interface element at the location in the section based on an item type of the section (This limitation is interpreted to be part of a Markush grouping, since the claim limitations are linked together with an “or”), 
the property specifies including the user interface element at the location in the section based on an identity of a user associated with a client requesting the user interface (This limitation is interpreted to be part of a Markush grouping, since the claim limitations are linked together with an “or”), or 
the property specifies including the user interface element at the location in the section based on a classification of the item type of the section (This limitation is interpreted to be part of a Markush grouping, since the claim limitations are linked together with an “or”). 

As to dependent claim 6, Son as modified teaches all the limitations of claim 1 as cited above.
Son further teaches: wherein the first message further comprises an event and an event handler for the user interface element, and the item in the self-describing data system is modified based on the event and the event handler for the user interface element (See Fig. 4 step S450 Monitor Event with [0072] monitoring for an event means it is an event handler for a UI entity.). 

As to dependent claim 7, Son as modified teaches all the limitations of claim 1 as cited above.
Son further teaches: receiving, from the first client, a second request to view the user interface, wherein the second request comprises a second property pertaining to a first item type (See Fig. 4 with [0069-0076], first item type is interpreted to be the first UI entity with UI entity ID (Fig. 3A UI entity ID); the second property of this UI entity can be e.g. Position. Also, Fig. 4 has a displaying step as mentioned in [0076], thus is a second repeatable request to perform another modification of an UI entity.); 
determining second metadata that defines a second tailored layout of the user interface that includes a second user interface element using the self-describing data system based on the second property pertaining to the first item type (See Fig. 3A the second user interface element is a result of modifying the first UI entity’s second property, the second property can be e.g. Position.); 
receiving, from a second client, a third request to view the user interface, wherein the third request comprises a third property pertaining to a second item type different than the first item type (See Fig. 4 with [0069-0076] which shows a repeatable method of requesting a modification of a UI entity, and the second item type can be a second UI entity shown in Fig. 3A, and the third property is interpreted to be one of the properties e.g. Level of this second UI entity); 
determining third metadata that defines a third tailored layout of the user interface that includes a third user interface element using the self-describing data system based on the third property pertaining to the second item type, wherein the third user interface element is different than the second user interface element (See Fig. 3A which shows there can be multiple UI entities, any of which can be the claimed first, second, third user interface element. And each use interface element has multiple properties as shown in the figure, any of which can be the first second third property, such as ID, Lock, Link, Visible, Position.); 
providing a third message comprising the second metadata to the first client to render the second tailored layout of the user interface (See Fig. 5 which shows Device A and Device B synchronizing their UI. Device A can be the first client to be receiving a modified UI display.); and 
providing a fourth message comprising the third metadata to the second client to render the third tailored layout of the user interface (See Fig. 4, its understood that a modification request can be made multiple times, on either Device A or Device B. Device B can be the second client, and is receiving their requested modified UI display).  

As to dependent claim 8, Son as modified teaches all the limitations of claim 1 as cited above.
Son further teaches: wherein the client renders the user interface including the user interface element at the location in the section at runtime based on the metadata in the second message (See Fig. 6A step S650 with [0088], user interface along with the entity/element is rendered based on, the metadata of the hierarchical tree of Fig. 3A.). 

As to dependent claim 9, Son as modified teaches all the limitations of claim 1 as cited above.
Son further teaches: wherein the second message has a format type that is specific to the client (See Fig. 3A Screen with [0065] Screen indicates state variables of the screen, and see [0085] based on screen type, the rendering or displaying of a user interface is performed in a format type specific to the type of screen). 

As to independent claim 10, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 12, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 13, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 14, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 15, it is rejected under similar rationale as claim 6 as cited above.

As to independent claim 16, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 19, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 20, it is rejected under similar rationale as claim 5 as cited above.

Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. US 20070271522 A1, (hereinafter Son) in view of Jain et al. US 20170262164 A1, (hereinafter Jain) in view of Uchida et al. US 20110107222 A1, (hereinafter Uchida).

As to dependent claim 2, Son as modified teaches all the limitations of claim 1 as cited above.
Son does not teach: providing one or more graphical user interface elements on the user interface to enable entry of the modification to the user interface element and the property, and to enable transmittal of the first message. 
Uchida teaches: providing one or more graphical user interface elements on the user interface to enable entry of the modification to the user interface element and the property, and to enable transmittal of the first message (See Fig. 9 with [0065] an edit button is used to configure the properties of an icon element).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Son to include an edit button to initiate the configuring of a property of a UI entity as taught by Uchida. Motivation to do so would be for improves display of icons (See Uchida [0002]).

As to dependent claim 11, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 17, it is rejected under similar rationale as claim 2 as cited above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. APPARATUS AND METHOD FOR PROVIDING CUSTOMIZABLE REMOTE USER INTERFACE PAGE US 20110072359 A1 – So teaches in Figs. 7-8 a method of customizing objects of a UI page, including properties of object. Client sends a request with the object’s properties to the server, and receive back the customized page.

Response to Arguments
1. Applicant’s amendment and arguments pertaining to the previous 102 rejection has been considered but are moot in view of the new ground of rejection cited above.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 7:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171
     
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171